Citation Nr: 1431692	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.  

3.  Entitlement to total disability rating based on individual unemployability due to service connected degenerative disc disease of the lumbar spine and left lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which granted the Veteran's claim for an increased rating for lumbar degenerative disc disease with radiculopathy of the left lower extremity, to 20 percent disabling effective June 9, 2011.  In November 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2011, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in January 2012.  

In November 2011, the RO granted a separate rating of 10 percent for left lower extremity radiculopathy.  The Board considers this part and parcel of the underlying claim seeking a higher rating for the low back disability.  

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and VBMS paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating for lumbar degenerative disc disease with radiculopathy of the left lower extremity, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Board notes that the Veteran was last afforded a VA examination in July 2011 in order to determine the current nature and severity of his lumbar spine disorder.  However, in a July 2011 lay statement from the Veteran's wife, she noted that his symptoms had worsened, specifically that the Veteran could not sit, stand, or even lay down for any length of time, such symptoms were not discussed or addressed by the VA examiner.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his lumbar spine disorder to specifically address functional impairments reported by the Veteran's wife.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Here, the December 1998 Social Security Administration (SSA) records indicated that the Veteran has not engaged in substantial gainful activity since December 31, 1995.  The Veteran was awarded SSA benefits in December 1998 due to his back condition and non-service connected neck, shoulder, knee, and arm impairments.  The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  

Here, and in consideration of the Court's holding in Rice, although the Veteran does not currently meet the percentage requirements for a schedular TDIU, as his lumbar degenerative disc disorder and radiculopathy has a combined rating of 30 percent, the Veteran has been unemployed since December 31, 1995.  The Veteran has also contended that he cannot work at least in part due to his service-connected lumbar degenerative disc disease.  In addition, the July 2011 VA examiner noted that "no physical work possible" with regards to the Veteran's functional impairment, although this statement alone is insufficient to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Therefore, the Board is remanding this claim for additional development, to include notice and completion of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, to obtain relevant employment information.  

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Board notes that although the Veteran's file contains records from the Buffalo VA Medical Center (VAMC) dated through March 2012, treatment records for the Veteran's lumbar degenerative disc disease are only dated up through November 2011 have been associated with the claims file and it is unclear whether such records are complete.  Therefore, treatment records for the Veteran's lumbar degenerative disc disease dated since November 2011 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Buffalo, New York.  Specifically, treatment records for the Veteran's lumbar degenerative disc disease dated since November 2011.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, to obtain relevant employment information.  

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).

4.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbar degenerative disc disease. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's degenerative disc disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  The examiner should also comment on the complaints made by the Veteran's wife that he could not sit, stand, or lay down for any length of time.  

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected degenerative disc disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment and/or bilateral lower extremity radiculopathy as a result of his degenerative disc disorder.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., lumbar degenerative disc disease and radiculopathy of the left lower extremity) taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.
    
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the September 2012 supplemental statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



